Citation Nr: 0712064	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-41 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.


REMAND

The veteran argues that his PTSD has worsened since this last 
VA examination.  The Board notes that PTSD was the only 
psychiatric diagnosis rendered when the veteran was most 
recently afforded a VA examination in October 2003.  The 
veteran alleges that his PTSD has worsened since the VA 
examination.

The evidence added to the record since the VA psychiatric 
examination includes a statement from a private physician 
indicating that the veteran major depression in addition to 
PTSD.  The physician did not provide an opinion concerning 
whether the major depression is related to the veteran's 
PTSD.  Moreover, no records pertaining to his treatment of 
the veteran have been obtained.  

The veteran stated that he currently receives treatment from 
Worcester Vet Center.  Although a July 2003 statement has 
been submitted by the veteran's counselor at the Worcester 
Vet Center, no records of such counseling have been provided.  

Finally, the Board notes that the veteran has not been 
provided notice concerning the effective-date element of his 
claim in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and notice that he should submit any 
pertinent evidence in his possession.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any 
pertinent evidence in his possession.  In 
particular, the veteran should be 
requested to provide records pertaining 
to his treatment by Dr. Richard Lerner or 
the identifying information and 
authorization necessary for VA to obtain 
the records on his behalf.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including any 
available records from Worcester Vet 
Center.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a psychiatrist or 
psychologist to determine the current 
degree of severity of the service-
connected PTSD.  The claims folder must 
be made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

The examiner should identify all 
current manifestations of the 
service-connected psychiatric 
disability.  

The examiner should also provide an 
opinion concerning the current 
degree of social and industrial 
impairment resulting from the 
service-connected psychiatric 
disability, to include whether it 
renders the veteran unemployable.  
In addition, the examiner should 
provide a global assessment of 
functioning score with an 
explanation of the significance of 
the score assigned. 

To the extent possible, the 
manifestations of the service-
connected psychiatric disability 
should be distinguished from those 
of any other psychiatric disorder 
found to be present.  In addition, 
the examiner should provide an 
opinion with respect to each 
additional acquired psychiatric 
disorder found to be present, if 
any, whether it represents a 
progression of the previously 
diagnosed PTSD or a separate 
disorder.  If it is determined to 
represent a separate disorder, the 
examiner should provide an opinion 
as to whether there is a 50 percent 
or better probability that the 
disorder is etiologically related to 
service or was caused or chronically 
worsened by the veteran's PTSD.  

The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the claim based on a de novo 
review of all pertinent evidence and in 
light of all applicable legal criteria.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the requisite 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).


